Exhibit 10.2

 

TRANSMONTAIGNE INC.

EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into dated
as of March 31, 2006 (the “Effective Date”), is between TRANSMONTAIGNE INC., a
Delaware corporation (the “Company”), and «First_Name» «MI»«Last_Name» (the
“Grantee”).

 

1.                                      Grant of Restricted Stock.  Pursuant to
the TransMontaigne Inc. Equity Incentive Plan (the “Plan”), the Company hereby
grants to the Grantee «Restricted» shares (the “Shares”) of the Company’s common
stock (the “Restricted Stock”), effective as of the Effective Date.

 

2.                                      Restrictions.  The Grantee shall not
sell, assign, transfer by gift or otherwise, pledge, hypothecate, or otherwise
dispose of, by operation of law or otherwise, any of the Shares for the period
commencing on the Effective Date and ending on the Expiration Date, except as
otherwise provided in Section 3(c) or as otherwise permitted by this Agreement
or the terms of the Plan.

 

3.                                      Vesting; Lapse of Restrictions.

 

(a)                                  General.  Except as otherwise provided in
this Agreement, the Restricted Stock shall vest and the restrictions shall lapse
according to the following schedule:

 

Number of Years of Continuous

 

Vested

 

Total Vested

 

Employment Since the Effective Date

 

Increment

 

Percentage

 

 

 

 

 

 

 

One Year

 

25

%

25

%

Two Years

 

25

%

50

%

Three Years

 

25

%

75

%

Four Years

 

25

%

100

%

 

The Restricted Stock shall be fully vested and this Agreement shall terminate on
March 31, 2010 (the “Expiration Date”). Shares that have become vested and as to
which the restrictions have lapsed shall be referred to as Vested Shares; Shares
that have not become vested and as to which the restrictions have not lapsed
shall be referred to as Unvested Shares.

 

(b)                                  Vesting on Change in Control.  Prior to the
Expiration Date, the Restricted Stock shall vest, the restrictions contained in
Section 2 shall lapse and this Agreement shall terminate as to all of the Shares
that have not previously become Vested Shares upon a “change in control” of the
Company (as defined in the Plan).

 

--------------------------------------------------------------------------------


 

(c)                                  Transfer Upon Lapse of Restrictions.  After
the restrictions have lapsed, the Grantee may sell, assign, transfer by gift or
otherwise, hypothecate, or otherwise dispose of, by operation of law or
otherwise, any of the Vested Shares at the Grantee’s discretion, except that the
Grantee agrees that he shall not make any sale or transfer of the Vested Shares
that would conflict with or violate any of the provisions of the Securities Act
of 1933 or any applicable state securities laws.

 

4.                                      Termination of Services.

 

(a)                                  Death, Disability, Retirement.  If the
Grantee ceases performing services for the Company on account of death,
disability (determined under the Plan), or retirement according to the Company’s
established retirement policy, a pro rata portion of the Shares shall be Vested
Shares based on the ratio between (1) the number of full months of employment or
service completed from the Effective Date to the termination date and (2) the
total number of full months of employment or service required for all of the
Shares to become Vested Shares. The Grantee or the Grantee’s personal
representative, as the case may be, shall immediately transfer and assign to the
Company, without the requirement of any consideration by the Company, all
Unvested Shares.

 

(b)                                  Other Terminations.  If the Grantee ceases
performing services for the Company for any reason other than death, disability,
or retirement, the Grantee shall immediately transfer and assign to the Company,
without the requirement of any consideration by the Company, all Unvested
Shares.

 

5.                                      Delivery of Unvested Shares.  If the
Grantee or the Grantee’s representative is required to transfer certain of the
Shares to the Company pursuant to Section 4 hereof, the Shares shall promptly be
tendered to the Company by the delivery of certificates for such Shares, duly
endorsed in blank by the Grantee or the Grantee’s representative or with stock
powers attached thereto duly endorsed, at the Company’s principal offices, all
in form suitable for the transfer of such Shares to the Company without the
payment of any consideration therefor by the Company. After the time at which
any such Shares are required to be delivered to the Company for transfer to the
Company, the Company shall not pay any dividend to the Grantee on account of
such Shares or permit the Grantee to exercise any of the privileges or rights of
a stockholder with respect to such Shares, but shall, in so far as permitted by
law, treat the Company as the owner of such Shares.

 

6.                                      Effect of Prohibited Transfer.  If any
transfer of Shares is made or attempted to be made contrary to the terms of this
Agreement, the Company shall have the right to acquire for its own account,
without the payment of any consideration therefor, such Shares from the owner
thereof or his transferee, at any time before or after such prohibited transfer.
In addition to any other legal or equitable remedies it may have, the Company
may enforce its rights to specific performance to the extent permitted by law
and may exercise such other equitable remedies then available to it. The Company
may refuse for any purpose to recognize any transferee who receives Shares
contrary to the provisions of this Agreement as a stockholder of the Company and
may retain and/or recover all dividends on such Shares that were paid or payable
subsequent to the date on which the prohibited transfer was made or attempted.

 

--------------------------------------------------------------------------------


 

7.                                      Enforcement of Restrictions.

 

(a)                                  Legend.  All certificates representing
Shares shall have affixed thereto the following legend:

 

“The Shares of stock represented by this Certificate are subject to all of the
terms of a Restricted Stock Agreement between TransMontaigne Inc. and the
registered owner of this Certificate (the “Agreement”) and to the terms of the
TransMontaigne Inc. Equity Incentive Plan. Copies of the Agreement and the Plan
are on file at the office of the Company. The Agreement, among other things,
limits the right of the Owner to transfer the Shares represented hereby and
provide in certain circumstances that all or a portion of the Shares must be
returned to the Company.”

 

(b)                                  Custody of Certificates.  The Company may,
in its sole discretion, require the Grantee to keep the certificate representing
the Shares, duly endorsed, in the custody of the Company while the Shares are
subject to the restrictions contained in Section 2. The Company may, in its sole
discretion, require that the certificate representing the Shares, duly endorsed,
be held in the custody of a third party while the Shares are subject to the
restrictions contained in Section 2.

 

8.                                      Adjustments for Stock Splits, Stock
Dividends, etc. If the Company shall at any time increase or decrease the number
of its outstanding Stock or change in any way the rights and privileges of such
Stock by means of the payment of a stock dividend or any other distribution upon
such Stock payable in Stock, or through a stock split, subdivision,
consolidation, combination, reclassification or recapitalization involving the
Stock, then in relation to the Stock that is affected by one or more of the
above events, the numbers, rights and privileges of all Shares subject to the
provisions of this Agreement shall be increased, decreased or changed in like
manner as if they had been issued and outstanding, fully paid and nonassessable
at the time of such occurrence. Such additional Shares shall be subject to the
restrictions and other provisions of this Agreement in the same manner and to
the same extent as the Stock. All certificates representing such additional
Shares of capital stock shall have affixed thereto the restrictive legends
contained in Sections 7 and 9 hereof. If the Company shall at any time
distribute with respect to the Stock assets or securities of persons other than
the Company (other than distributions of cash or Stock), if the Company shall at
any time grant to the holders of its Stock rights to subscribe pro rata for
additional Shares thereof or for any other securities of the Company or of any
other corporation, or if there is any other change in the number or kind of
outstanding Stock or any stock or other securities into which the Stock shall be
changed or for which it shall have been exchanged, and if the Company shall in
its discretion determine that the event equitably requires an adjustment in the
number or kind of shares subject to this Agreement or the taking of any other
action by the Company, including without limitation the setting aside of any
property for delivery upon the full vesting of the Shares subject to this
Agreement, then

 

--------------------------------------------------------------------------------


 

such adjustments shall be made or other action taken by the Company and shall be
effective for all purposes of this Agreement. Notwithstanding the foregoing
provisions of this Section 8, the Grantee shall have the right to receive all
amounts, including cash and property of any kind, distributed with respect to
the Stock after the Grantee becomes the holder of record of the Shares.

 

9.                                      Investment Representations.  If
requested by the Company, the Grantee shall provide the Company with a written
representation to the effect that the Shares are being acquired solely for
investment and not with a view to, or for sale in connection with, any
distribution of the Shares in any manner that would violate federal or state
securities laws. The Grantee acknowledges that all certificates representing
Shares may have affixed thereto a restrictive legend to evidence the requirement
for compliance with the Securities Act of 1933 and any applicable state
securities laws. If the Shares granted pursuant to this Agreement are not issued
in a registered transaction, the following additional legend shall be printed on
all certificates representing such Shares:

 

The Shares represented by this Certificate are “restricted securities” as
defined in Rule 144 under the Securities Act of 1933 and may not be sold or
transferred except in transactions which comply with Rule 144 or, in the opinion
of counsel acceptable to the Issuer, are exempt therefrom.

 

10.                               Effect of Change in Financial or Tax
Accounting Treatment.  Notwithstanding any other provision of this Agreement, if
any changes in the financial or tax accounting rules applicable to the Shares
covered by this Agreement shall occur which, in the sole judgment of the
Company, may have a material adverse effect on the reported earnings, assets or
liabilities of the Company, the Committee may, in its sole discretion, modify
the Agreement with respect to any Shares which have not, at the time of such
determination, become Vested Shares.

 

11.                               Withholding.  Upon the vesting of any portion
of the Shares, the Grantee must make arrangements satisfactory to the Company to
make payment to the Company of the amount required to be withheld under
applicable federal, state and local income and other tax laws (collectively,
“Withholding Taxes”). The Grantee may elect to pay such Withholding Taxes (a) in
cash, (b) by selling a portion of the Vested Shares, or (c) as permitted by
Section 17.2 of the Plan, by having the Company withhold from the Vested Shares
a number of shares having a value equal to the amount of the minimum required
Withholding Taxes, or such lesser amount as the Grantee may elect. In such case,
the value of the Shares to be withheld shall be based on the Fair Market Value
(as defined in the Plan) of the Shares or the date that the amount of the
Withholding Taxes is determined (the “Tax Date”). Grantee must make an
irrevocable election of the manner of payment of the Withholding Taxes no later
than fourteen (14) calendar days prior to the Tax Date, provided that if the
Grantee is an officer or director of the Company within the meaning of
Section 16 of the Securities Exchange Act of 1934, the Grantee shall make the
election in accordance with the requirements of said Section 16 and any
applicable rules thereunder. If the Grantee has not made arrangements
satisfactory to the Company to pay the Withholding Taxes, the Company shall
withhold from the Vested Shares, a number of Shares having a value equal to the
amount required to pay the Withholding Taxes. The value of the Shares to be
withheld shall be calculated in the same manner as noted above.

 

--------------------------------------------------------------------------------


 

12.                               Acceptance of Grant.  Grantee must accept the
grant of the Shares of Restricted Stock contemplated by this Agreement by
signing and returning a fully executed original of this Agreement to the Company
in accordance with Section 13(b) below no later than forty-five (45) days from
the Effective Date (the “Acceptance Period”). In the event the last day of the
Acceptance Period should fall on a Saturday, Sunday, or Federal holiday, the
last day of the Acceptance Period shall be deemed to be the following business
day.

 

In the event a fully-executed original of this Agreement is not received by the
Company prior to the expiration of the Acceptance Period, Grantee shall be
deemed to have rejected the grant of the Shares of Restricted Stock referenced
herein and such grant shall be deemed cancelled and null and void ab initio.

 

13.                               General.

 

(a)                                  Employment; Services. Nothing contained in
this Agreement shall confer upon the Grantee any rights with respect to the
continuation of his employment or services by the Company, or interfere with or
restrict in any way the right of the Company (subject to the other terms of this
Agreement) at any time to terminate such employment or services.

 

(b)                                  Notices.  All notices and other
communications hereunder shall be in writing. Any notice or other communication
hereunder shall be deemed duly given three business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:

 

(i)                                     If intended for the Grantee, to the
Grantee’s home address as listed in the records of the Company.

 

(ii)                                  If intended for the Company, to the
address of the principal business office of the Company, at 1670 Broadway,
Suite 3100, Denver, Colorado 80202, Attention:  Stock Plan Administrator.

 

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the addresses set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, or electronic mail), but no such notice, request,
demand, claim, or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any Party
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Party notice in
the manner herein set forth.

 

(c)                                  Entire Agreement; Amendments.  This
document sets forth the entire agreement between the parties. Except as provided
in Section 10, no provision of this Agreement may be altered, amended, or
revoked except by an instrument signed by the Grantee and the Company. This
Agreement shall be governed by the terms of the Plan. To the extent that there
is any inconsistency between the terms of the Plan and this Agreement, the terms
of this Agreement shall control.

 

--------------------------------------------------------------------------------


 

(d)                                  Binding Effect.  This Agreement shall
extend to and be binding upon and shall inure to the benefit of the heirs,
personal representatives, and successors of the parties.

 

(e)                                  Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which together shall constitute but one and the same
instrument.

 

14.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the domestic laws of the state of
Colorado without giving effect to any choice or conflict of law provision or
rule (whether of such state or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than such state.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
set forth above.

 

TRANSMONTAIGNE INC.

 

GRANTEE

 

 

 

 

 

 

By:

 

 

 

 

 

Donald H. Anderson, President

 

«First_Name» «MI» «Last_Name»

 

--------------------------------------------------------------------------------

 